                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CV-336-D


MARIE A. BECTON,                               )
                                               )
                          Plaintiff,           )
                                               )
              v.                               )                  ORDER
                                               )
ANDREW M. SAUL,                                )
Commissioner of Social Security                )
                                               )
                          Defendant.           )


       On July 7, 2017, Marie Becton ("Becton" or ''plaintiff'') filed a complaint against the

Commissioner of Social Security1 ("Commissioner'' or "defendant") [D.E. 1]. Becton sought the

reversal of a survivor's benefit determination and $950,000.00 in damages. See id. at 5. On October

10, 2017, defendant moved to dismiss for lack of subject-matter jurisdiction under Federal Rule of

Civil Procedure 12(b)(l) [D.E. 12]. On October 17, 2017, Becton moved for entry of default [D.E.

14] and on October 31, 2017, for summary judgment [D.E. 15]. On January 15, 2018, this court

denied plaintiff's motion for entry of default and motion for ,mmmary judgment [D.E. 17]. On

March 13, 2018, Bectonmovedforrelieffrom this court's judgment [D.E. 18]. On June 14, 2018,

plaintifffiled a notice of appeal with the United States Court ofAppeals for the Fourth Circuit [D.E.

19]. On June 26, 2018, this court granted defendant's motion to dismiss and denied Becton' s motion

for relief [D.E. 22, 23]. On September 17, 2018, the Fourth Circuit affirmed this court's order and

dismissed plaintiff's appeal [D.E. 24, 25]. On November 20, 2018, plaintifffiled a petition for a writ


       1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
of certiorari to the United States Supreme Court [D.E. 27]. On February 19, 2019, the United States

Supreme Court denied plaintiff's petition for a writ of certiorari [D.E. 28]. On February 3, 2020,

Becton filed a petition for a writ of mandamus to ~e United States District Court for the Eastern

District of North Carolina [D.E. 29]. On February 12, 2020, Becton supplemented her motion

[D.E. 30].

       The court has reviewed the entire record. Plaintiff's motion [D.E. 29] is baseless and is

DENIED.

       SO ORDERED. This t 1 day of March 2020.



                                                        J~sc~D~~'f           m
                                                        United States District Judge




                                                2
